Citation Nr: 1823662	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  15-00 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD) (claimed as depression and anxiety), to include as secondary to service-connected lumbar spine arthritis, cervical spine degenerative joint and disc disease, left knee chronic anterior cruciate ligament tear, and right upper extremity radiculopathy.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge during a July 2015 video conference hearing.  A transcript of that proceeding is associated with the claims file.

The Veteran characterized his psychiatric claim as entitlement to service connection for depression and anxiety.  However, under Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Veteran's claim cannot be "limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Upon review of the evidence, the Board has elected to re-characterize the claim on appeal as one for an acquired psychiatric disability to include PTSD and MDD.  Moreover, the Veteran did not expressly raise a claim for service connection for an acquired psychiatric disorder as secondary to his multiple service-connected physical conditions.  However, the evidence of record, including multiple VA outpatient records, warrants re-characterizing this claim to include this secondary service connection theory.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In this case, VA's duty to assist has not been satisfied.  Therefore, a remand is necessary for the following further development.

First, the RO's efforts to obtain the Veteran's complete VA treatment records from soon after service separation in the late 1970s were inadequate.  In various statements, the Veteran identified relevant VA mental health treatment from the late 1970s when he was treated at New York VA facilities in Brooklyn and Manhattan.  See November 2011 service connection claim form (referencing inpatient treatment for depression and anxiety beginning January 1, 1977 at the Brooklyn VA Medical Center (VAMC); also reporting VA treatment in New York in 1978 for anxiety and depression in statement accompanying claim form); December 2012 statement (reporting treatment for depression in 1978 and 1979 at Manhattan VAMC, which he recalled was located then on 3rd Avenue); see also January 2014 VA Form 9 (reporting psychiatric treatment at Brooklyn VAMC within one year of discharge).  The Veteran also has reported treatment at New York VA facilities soon after service to various VA mental health providers.  See, e.g., April 2012 VA outpatient psychiatric assessment (noting that after he left service, he was evaluated by a psychiatrist at the Manhattan VAMC but then declined treatment).  

The RO only attempted to obtain outstanding VA treatment records since January 1977 from the Brooklyn VAMC.  Moreover, that request only sought outpatient treatment records, when the Veteran clearly reported inpatient psychiatric treatment at that facility.  The few outpatient VA treatment records from the late 1970s obtained from the Brooklyn VAMC clearly reference a November 1978 admission for psychiatric symptoms.  See November 1978 VA housing assessment, received February 2012 (referencing hospital admission for nervousness, depression, and psychotic episode; noting therapy referral).  In summary, a remand is necessary for the RO to make further attempts to obtain the Veteran's complete, outstanding inpatient and outpatient VA treatment records from the Brooklyn VAMC and the Manhattan VAMC from the late 1970s.  This must include documentation of all attempts to search for archived and retired paper records.

Second, the 2012 and 2013 psychological opinions both were inadequate because they were based upon incomplete reviews of the Veteran's medical history.  Specifically, in both opinions, the examiner failed to address the 1977 separation report of medical history and report of medical examination showing the Veteran's reports of depression and excessive worry.  The examiner also did not expressly address the November 1978 VA outpatient treatment record (summarized above), which referenced his hospital admission for psychiatric issues relatively soon after service separation.  

Additionally, the 2012 and 2013 VA negative nexus opinions were inadequate because they were both speculative.  In the 2013 opinion, the examiner acknowledged that some of the Veteran's current PTSD symptoms are directly related to his in-service stressor (e.g., distressing recollections and nightmares of trauma, efforts to block out memories of trauma).  However, the examiner went on to state that several other symptoms (e.g., anger management issues, irritability, detachment, hypervigilance) "could be" explained by pre- and post-military traumas.  Likewise, the 2013 addendum opinion speculatively found that the Veteran's current depression symptoms "could be" explained by pre-military traumas and social issues during adolescence.  

Another VA medical opinion also is needed to consider the secondary service connection theory raised by the record.  Several VA outpatient treatment records suggest that the Veteran's current psychiatric symptoms may have been caused or aggravated by his chronic pain from and/or treatment for his multiple service-connected physical conditions.  An addendum opinion is needed because the 2012/2013 VA psychological examiner did not consider this secondary service connection theory raised by the evidence summarized above.

In addition, the 2012 VA psychological opinion failed to address whether the referenced post-service trauma involving a violent altercation that resulted in the deaths of others (about three to four years after the in-service parachute incident) was a possible behavioral symptoms or manifestation of his current psychiatric issues, as opposed to a cause of such issues.  See April 2012 VA outpatient psychiatric assessment / initial visit.  

Furthermore, the Veteran contends that he has had psychiatric symptoms since a verified April 1976 incident when he fell and was injured during a training exercise involving a parachute jump.  See, e.g., December 2012 VA examination report ("I was never the same after that [parachute incident]. I was very depressed...."); 2015 Board hrg. testimony.  While the RO obtained some of the Veteran's service treatment records from this incident, it is clear that others are still missing.  Specifically, the service treatment records that are currently in the claims file, including a June 1976 discharge summary, describe the Veteran's hospital course after the parachute incident.  The discharge summary explains that after the incident, he had a two-day hospital stay at the U.S. Air Force hospital in Aviano, Italy and then was transferred to the U.S. Army Hospital (USAH) in Vicenza, Italy.  However, the complete referenced inpatient hospitalization records have not been obtained.  As the Veteran contends that he has had psychiatric symptoms since the April 1976 parachute incident, these outstanding inpatient service treatment records may support the psychiatric claim on appeal.  Therefore, on remand, the RO must attempt to obtain them.

Moreover, a VA outpatient mental health record references a psychiatric hospitalization due to a suicide attempt in approximately the mid-to-late 1980s.  See March 2012 VA mental health intake consult (referencing prior history of suicide attempt and subsequent hospitalization 25 years ago).  This VA treatment record appears to be referencing a distinct psychiatric hospitalization after the VA psychiatric hospitalization in approximately 1978 or 1979 (summarized above).  Upon remand, the RO should send the Veteran a letter and request the name of this inpatient psychiatric facility and the approximate dates of this hospitalization in about the mid-to-late 1980s.  If this was a non-VA facility, then the RO must request a completed release and document all attempts to obtain the treatment records.  If this was a VA facility, then this must include documentation of all attempts to search for archived and retired paper inpatient records. 

Finally, in December 2012, the Veteran submitted letters from the Social Security Administration (SSA) regarding his SSA disability benefits claim.  One of the SSA letters notes that he applied for SSA disability benefits due to psychiatric and physical conditions.  The letter also references potentially relevant evidence, a March 2012 psychiatric examination by psychologist Dr. S. Collins.  The RO must attempt to obtain these potentially relevant, outstanding SSA disability records.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a letter asking the Veteran to identify the facility and dates of treatment from his psychiatric hospitalization after a suicide attempt in approximately the mid-to-late 1980s.  If this was a non-VA/private facility, then he should complete a release authorizing VA to obtain these records.  Document all attempts to obtain any identified records, including all negative responses.  If any requested private treatment records cannot be obtained, then the Veteran and his representative must be notified of this and given an opportunity to provide the records.  Documentation to this effect must be made in his claims file.

2. Obtain and associate with the record the Veteran's outstanding VA medical records from the following facilities and time periods:

a. Brooklyn, NY VAMC, including specifically all inpatient treatment records, from approximately June 1977 to December 1978.  

This must include a search of archived or retired paper records.  All efforts to obtain these records, including the search of archived or retired paper records, must be fully documented and a negative response must be provided if records are not available.

b. Manhattan, NY VAMC, including specifically all outpatient and inpatient treatment records from approximately January 1978 to December 1979.  

This must include a search of archived or retired paper records.  All efforts to obtain these records, including the search of archived or retired paper records, must be fully documented and a negative response must be provided if records are not available.

c. Cincinnati, OH, Medical Center (and all associated outpatient clinics (CBOCs), including but not limited to the Florence, Kentucky CBOC) from December 2013 to the present. 

d. All other VA medical facilities and time periods that the Veteran or his representative may identify (if any) in response to the letter sent per Step 1 above.

3. Obtain and associate with the claims file all outstanding in-patient hospitalization records from the following military medical facilities and time periods (see June 1976 U.S. Army Hospital Vicenza clinical record cover sheet and discharge summary):

a. U.S. Air Force Hospital in Aviano, Italy, April 1976; and 
b. U.S. Army Hospital in Vicenza, Italy (APO 09221), April to June 1976.

Document all attempts to obtain these records, including any negative responses.

4. Obtain and associate with the record the Veteran's complete SSA disability records.  All attempts to obtain these records and any negative responses must be documented.

5. DO NOT PROCEED WITH THE FOLLOWING INSTRUCTIONS UNTIL ALL OUTSTANDING SERVICE TREATMENT RECORDS, VA TREATMENT RECORDS, PRIVATE / NON-VA TREATMENT RECORDS, AND SSA RECORDS HAVE BEEN OBTAINED, TO THE EXTENT POSSIBLE.

6. Schedule a VA psychiatric examination.  The examiner must note his or her review of the complete claims file, including this remand.  Then, the examiner should opine as to the following, with full supporting rationales:

a. Identify all of the Veteran's current psychiatric diagnoses.

When discussing the Veteran's psychiatric diagnoses, please address whether the Veteran's post-service anger issues and physical altercations may have constituted symptoms or manifestations of any of his diagnosed psychiatric conditions (as opposed to a possible cause of those conditions, as suggested by the December 2012 VA psychological opinion).  See, e.g., April 2012 VA outpatient psychiatric assessment / initial visit ("He has had problems with excessive anger and hypervigilance since serving in the army.  He was injured in a paratrooper accident....[F]or all practical purposes, in my opinion, this patient is suffering from chronic PTSD....Upon returning from the service to his home...the patient was hypervigilant.  He would carry weapons wrapped up in a newspaper that he carried under his arm, constantly being aware of his surroundings and ready to attack someone before he was attacked.")

b. Is it at least as likely as not (probability of at least 50 percent) that any of the Veteran's current psychiatric diagnoses are a result of an in-service stressor or injury? 

Please address this question separately as to all psychiatric diagnoses noted per (a) above.  

The examiner must expressly consider the following evidence: June 1976 discharge summary, U.S. Army Hospital (Vicenzo, Italy) referencing April 1976 parachute accident after which Veteran was hospitalized for physical injuries; and May 1977 separation report of medical history and report of medical examination noting report of depression and excessive worry.

c. Is it at least as likely as not (50 percent probability or more) that any of the Veteran's current psychiatric diagnoses were caused by his service-connected low back condition, neck condition, left knee condition, and/or right upper extremity radiculopathy, to include symptoms of and/or treatment for chronic pain?  

Please address this question as to all noted psychiatric diagnoses per (a) above.  

Please specifically address the multiple VA outpatient treatment records suggesting a possible relationship between his current psychiatric issues and his symptoms of  / treatment for ongoing chronic pain due to his various service-connected physical conditions, e.g.: December 2012 VA outpatient mental health note ("[Veteran] presents again today in a lot of physical pain.  Bulk of today's session was spent discussing recent panic attack while in acupuncture appt...."); January 2013 VA outpatient mental health note (including chronic body pain, primarily in neck and limb, as Axis III psychiatric diagnosis); February 2013 VA outpatient mental health notes (noting Veteran's report that anxiety and panic symptoms have been more pronounced due in part to physical decline; noting his re-experiencing symptoms are most pronounced when he is debilitated by pain); May 2013 VA outpatient mental health note (one of multiple VA outpatient treatment records during appeal period noting ongoing, problematic chronic pain in context of mental health symptoms and treatment); July 2013 VA acupuncture note ("reports having to cancel his first PT session (record indicates no-show) due to anxiety attack so he could not leave the house....").  

d. Is it at least as likely as not (50 percent probability or more) that any of the Veteran's current psychiatric diagnoses were aggravated (i.e., worsened) by his service-connected low back condition, neck condition, left knee condition, and/or right upper extremity radiculopathy, to include symptoms of and/or treatment for chronic pain?  

Please address this question as to all noted psychiatric diagnoses per (a) above.  

Please specifically address the multiple VA outpatient treatment records suggesting a possible relationship between his current psychiatric issues and his symptoms of / treatment for ongoing chronic pain due to his various service-connected physical conditions (summarized above under (c)).

7. After completing the above and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




